Citation Nr: 1512539	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 10 percent disabling from November 14, 2002 to March 17, 2009, for accrued benefits purposes. 

2.  Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 20 percent disabling since March 18, 2009, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law 




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955 and from July 1956 to November 1960.  The Veteran died in May 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2003 rating decision increased the disability rating for the Veteran's defective hearing to 10 percent, effective November 14, 2002.  In a March 2009 decision, this rating was increased to 20 percent, effective March 18, 2009.  

In October 2004 and January 2007, the Board remanded this case for additional development.

The Board denied the claims in an October 2009 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in November 2010 that vacated the October 2009 Board decision and remanded for further adjudication.  The Secretary filed a motion for reconsideration.  The Court issued a memorandum decision in January 2011 that granted the reconsideration motion, withdrew its November 2010 decision, vacated the October 2009 Board decision, and remanded the claims for further adjudication. 

A May 18, 2011, letter from the Board notified the Veteran that the Board could not proceed with the remanded claim at that time due to a filing of an appeal with the United States Court of Appeals for the Federal Circuit (Federal Circuit). 

The Veteran died in May 2011.  On May 26, 2011, the Federal Circuit issued an Order dismissing the proceeding.  On May 25, 2011, the Veteran's widow filed a motion to be substituted as the appellant in this case.  In July 2011, the Court granted the motion substituting the Veteran's widow as the appellant in this case.  

This case was remanded by the Board for additional development in March 2012 and August 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's claim for accrued benefits was timely filed within one year of the Veteran's death.

2.  For the period from November 14, 2002 to March 17, 2009, the Veteran's bilateral hearing loss was manifested by no more than level III hearing on the right and level IV hearing on the left. 

3.  For the period beginning March 18, 2009, the Veteran's bilateral hearing loss was manifested by no more than level V hearing bilaterally. 

4.  The Veteran was not frequently hospitalized for his bilateral hearing loss disability and objective evidence did not show that his disability caused a marked interference with employment beyond that contemplated in the schedular standards.

CONCLUSIONS OF LAW

1.  From November 14, 2002 to March 17, 2009, for the purpose of accrued benefits, the criteria for a rating higher than 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  Since March 18, 2009, for the purpose of accrued benefits, the criteria for a rating higher than 20 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.1000, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in in December 2002, August 2005, January 2007 and December 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

The Veteran was provided VA examinations in January 2003, September 2007, and March 2009.  The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  At the March 2009 examination, the examiner described the effects of the Veteran's condition on his occupation and on his daily activity.  Throughout the appeal, the Veteran and appellant had submitted statements describing the Veteran's difficulties with communication.  On review, the functional impairments associated with the Veteran's hearing loss are essentially noted in the record.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although rating personnel are directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

An accrued benefits claim arises after a veteran has died.  Although a veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions. Among requirements for accrued benefits are that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the appellant's claim for accrued benefits was received within one year of the Veteran's death in May 2011.

Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has made it clear that, in order to support a claim for accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  Here, at the time of his death, the Veteran had claims pending for entitlement to an increased rating for his service connected hearing loss disability.  

An accrued benefits claim is, under the law, derivative of, and separate from, the veteran's claim.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the veteran would have been bound had he survived to have his claims finally decided.

In November 2002, the Veteran submitted a claim for increased evaluation for his service connected hearing loss.  In a February 2003 rating decision the evaluation for bilateral hearing loss was increased to 10 percent effective November 14, 2002.  In a March 2009 rating decision the evaluation was increased to 20 percent effective March 18, 2009.  The RO has staged the rating and the Board must consider whether an evaluation greater than 10 percent is warranted for the period from November 14, 2002 to March 17, 2009; and whether an evaluation greater than 20 percent is warranted for the period beginning on and after March 18, 2009. 

The appellant contends that the currently assigned evaluation does not adequately reflect the severity of the Veteran's hearing loss for the specified times.  In his January 2008 Form 9, the Veteran argued that his hearing fluctuated and would only get worse due to his chronic otitis media.  The Board notes that the Veteran was service connected for bilateral chronic otitis media and was assigned a separate 10 percent evaluation for that disorder.  The rating assigned for otitis media was never appealed, and hence, it is not a question over which the Board may exercise appellate jurisdiction for accrued benefit purposes.

The Veteran's service connected bilateral hearing loss disability was rated by VA as 10 percent disabling from November 14, 2002 to March 17, 2009, and 20 percent thereafter under the provisions of Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

A January 2003 VA audiological evaluation revealed an average right ear pure tone decibel loss of 43.75 with speech recognition of 80 percent.  This corresponds to a numeric designation of Level III hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 41.25 with speech recognition of 70 percent.  These findings are consistent with Level IV hearing in the left ear.  Id.  These combined numeric designations result in a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

A September 2007 audiological evaluation revealed an average right ear pure tone decibel loss of 50 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 52.5 with speech recognition of 88 percent.  These findings are consistent with Level II hearing in the left ear.  Id.  These combined numeric designations result in a noncompensable  rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

The Board acknowledges the private audiological evaluations from Carolina Audiology in July 2003, December 2004, and May 2008.  Significantly, Carolina Audiology advised VA that they do not use the Maryland CNC test.  As the Maryland CNC test was not used in these examinations, they may not be considered for VA rating purposes.  See 38 C.F.R. § 4.85. 

With regards to the November 2001, July 2002 and June 2006 audiograms from the Duke University Medical Center, Division of Speech Pathology and Audiology, VA repeatedly contacted Duke University Medical Center in attempt to determine if the Maryland CNC test was used in the examinations.  No response was received.  The Board notes, however, even when considering the above audio examinations, a higher rating is not warranted.  

To that end, the November 2001 Duke University Medical Center audiological evaluation revealed an average right ear pure tone loss of 43.75 decibels with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 46.25 decibels with speech recognition of 84 percent.  These findings are consistent with Level II hearing in the left ear.  Id.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 , Table VII.

The July 2002 Duke University Medical Center audiological evaluation revealed an average right ear pure tone loss of 43.75 decibels with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 43.75 decibels with speech recognition of 92 percent.  These findings are consistent with Level I hearing in the left ear.  Id.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100. 38 C.F.R. § 4.85 , Table VII.

The June 2006 Duke University Medical Center audiological evaluation revealed an average right ear pure tone loss of 51.25 decibels with speech recognition of 84 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 55 decibels with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear.  Id.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 , Table VII.

As shown above, the VA audiometric examinations and Duke University Medical Center examinations do not support a rating higher than 10 percent for the Veteran's bilateral hearing loss disability for this period of time.  

Furthermore, the Board notes that the Veteran did not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 during this period of time given that the results of audiology testing did not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, the 10 percent disability evaluation from November 14, 2002 to March 17, 2009 accurately reflected the degree of disability due to the Veteran's service connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

The Board also finds against a rating higher than 20 percent after March 18, 2009.  To that end, the March 2009 audiological evaluation revealed an average right ear pure tone decibel loss of 65 with speech recognition of 96 percent.  The Veteran had a left ear average pure tone decibel loss of 66.25 with speech recognition of 96 percent.  An exceptional pattern of hearing impairment was shown on this examination and consideration of pure tone thresholds only is more favorable to the Veteran.  Thus, considering the pure tone threshold averages and with the application of Table VIA, the Veteran has level V hearing bilaterally, corresponding to a 20 percent evaluation but not higher for the Veteran's bilateral hearing loss disability since March 18, 2009.  

VA Medical Center records show that pure tone testing in August 2009 revealed a moderate to moderately-severe mixed hearing loss on the right and a moderate to severe mixed hearing loss on the left.  Audiometric values were not provided. Audiology testing in September 2009 was described as consistent with the previous results.  As shown above, the VA audiometric examinations preponderated against a rating higher than 20 percent for the Veteran's bilateral hearing loss disability for this period of time.  

The Board acknowledges that the appellant has submitted literature on noise and military service. The articles, however, are not specific to the Veteran and the article  findings were not based on the Veteran's particular history and circumstances.  The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case.

The Board notes that the assertions that the Veteran's hearing had deteriorated are credible.  In determining the actual degree of disability, however, the audiometric examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  In this case, the numeric designations showed no more than a 10 percent disability evaluation from November 14, 2002 to March 17, 2009, and entitlement to no more than a 20 percent disability evaluation thereafter.  38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100. 

Based on the foregoing, a rating higher than 10 percent from November 14, 2002 to March 17, 2009, and higher than 20 percent from March 18, 2009 for bilateral hearing loss must be denied.  Although the appellant asserts that the Veteran's hearing loss was worse than evaluated during these times, the medical evidence prepared by a skilled neutral professional is more probative.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered whether the Veteran's disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

In an April 2009 statement, the Veteran indicated that his hearing loss has had adverse effects on his quality of life.  He stated that he could not carry on a normal conversation with family or friends, watch television or listen to the radio at normal volumes, and that he had trouble communicating on the phone.  He also reported that he had to change careers because his hearing loss created a risk for him and his co-workers.  The appellant has indicated in several statements that the Veteran was unable to carry on a normal conversation at normal volumes and that he was self-conscious about his hearing disability so he avoided social situations unless the occasion was at home or at the homes of immediate family members.  She further maintained that the Veteran's hearing loss created a hazard for himself and for those that worked around him which caused him to switch jobs at a financial detriment. 

The Board acknowledges the functional impairments reported by the Veteran and appellant.  While the evidence demonstrates that the Veteran had bilateral hearing loss, referral for extraschedular consideration is not warranted.  In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty carrying on a normal conversation and difficulty hearing with background noise present, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations, even in the presence of background noise.  

Furthermore, the Board notes that the Veteran was never frequently hospitalized for his hearing loss and objective evidence did not show that this disability caused a marked interference with employment beyond that contemplated in the schedular standards.  While the Veteran reported the need for a career change, objective evidence of decreased income or of an inability to obtain or maintain employment due to hearing loss has been not submitted.  Rather, the March 2009 VA examiner indicated that the effect of the Veteran's condition on his occupation was moderate and the effect on his daily activity was moderate to moderately severe given the degree and type of loss.  A VA Medical Center audiology note dated in April 2007 found word recognition scores were excellent and an August 2009 examination further indicates that word recognition scores were good.

Here, the rating criteria reasonably described the Veteran's disability levels and symptomatology, and the diagnostic code provided for consideration of greater disability and symptoms than shown by the evidence.  The Board finds the appellant has not described any additional, unusual symptomatology for the Veteran's disability on appeal that is not already contemplated by the schedular rating criteria.  Thus, the symptoms associated with the service connected bilateral hearing loss disability were contemplated by the rating schedule, and the assigned schedular evaluations were, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 10 percent disabling from November 14, 2002 to March 17, 2009, for accrued benefits purposes is denied.  

Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 20 percent disabling since March 18, 2009, for accrued benefits purposes is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


